Title: To George Washington from Moore Fauntleroy, 21 March 1781
From: Fauntleroy, Moore
To: Washington, George


                  
                     Sir
                     Lancaster March 21st 1781
                  
                  Agreeable to the Orders I received in Novemr from Colo. Moylan to Join the 4th Light Dragoons, I repaird here in consequence thereof.  After remaining some time with the Regt I was informd that Your Excellency had wrote to me to Join the 1st Dragoons on account of Local situations & that Major Bull was to remain in the 4th.  I am exceeding sorry to inform you that I cannot conform to your request with that cheerfullness that I would wish to do upon all occasions as I am not only much attatch’d to the commanding Officer but is the wish of all the Officers, It wou’d make some confusion in the Pensylvania Arrangement.
                  I can assure your Excelly that was the Regt to receive Orders to march either south or East, It wou’d be equally agreeable to me I much wish to be in actual service.  There is the greatest probability of the Seat of war being to the Southwd.  it cannot make any difference with Major Bull as I am informd Colo. White & myself could by no means suit to be in one Regt for many reasons, therefore hope you will be pleasd to Order my continuance in the 4th.  Shou’d the Regt be able to form only one or two Troops properly appointed & equip’d I shou’d be exceeding happy to Receive orders from your Excellency to take such command.  I am your Excellency’s most Obt Huml. Sert
                  
                     Moore Fauntleroy
                     Major 4th L.D.
                  
               